Case 0:20-cv-60633-RS Document 128 Entered on FLSD Docket 03/05/2021 Page 1 of 1




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                 CASE NO: 20-60633-CIV-SMITH

  VINCENT J. MORRIS, on behalf of himself
  and all others similarly situated,

         Plaintiff,

  vs.

  PPH MORTGAGE CORP.,

        Defendant.
  ______________________________________/

                                    ORDER SETTING HEARING

          It is ORDERED that:

          1.     A telephonic hearing is set for March 23 at 10:00 a.m. on Plaintiffs’ Motion for

  Preliminary Approval of Class Action Settlement and Certification of the Settlement Class [DE

  46]. To attend the hearing, counsel shall call the toll-free number 1-877-873-8018 from a landline

  phone five (5) minutes prior to the start of the hearing; enter Access Code Number 9406706

  followed by the pound (#) sign; press the star key (*) to bypass the security code; and enter the

  conference and state your name and the name of the party you represent.

          2.     The parties may file a joint response to the Statement of Interest of the United States

  [DE 126] by March 12, 2021. The United States may file a reply by March 17, 2021.

          3.     At the hearing the Court will hear from the parties, the intervenors, the Attorneys

  General, and the United States.

          DONE and ORDERED in Fort Lauderdale, Florida this 5th day of March, 2021.




  cc: All counsel of record
